EXHIBIT 23 CONSENT OF AUDITOR [On Letterhead of Jerry L. Stanford, CPA] The Board of Directors BridgeWell Income Trust Inc 710 Vassar St. Orlando, FL 32804 We consent to the use of our reports dated June 19, 2013, with respect to the consolidated statements of operations and other comprehensive loss, equity, and cash flows of BridgeWell Income Trust, Inc. as of the Fiscal Year ended December 31, 2012, and the five month period ended May 31, 2013, and the information in the related financial statement schedules, included herein and to the reference to our firm under the heading “Experts” in this Registration Statement on Form S-11/A. /s/ Jerry L. Stanford, CPA Orlando, FL June 19, 2013
